Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-39) in the reply filed on 08/19/2022 is acknowledged. Claims 1-39 will treat on the merit and non-elected claims 40-67 are withdrawn from consideration.  The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 14-15, 17-32, 34-35 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/012324A1 cited by applicant. Regarding claims 1 and 21, WO 2019/012324A1 discloses temperature sensing device for use with a cooking appliance (par. 0007), the temperature sensing device comprising a temperature sensor (par. 0104) configured to measure a temperature of a cooking chamber of the cooking appliance; a housing (B10) configured to be mounted on the cooking appliance; an insulating layer located outside an interior wall of the housing; and a Printed Circuit Board Assembly (PCBA) (a processing unit B21) inside the housing (B10) and coupled to the temperature sensor (T2). WO 2019/012324A1 does not disclose an insulating layer located outside an interior wall of the housing.  However, WO 2019/012324A1 discloses the use of an insulating (S1C-51A, S1C-51B) for the very same purpose within the end fitting (S1C) of the food thermometer probe (S1).  It would have been obvious to one ordinary skill in the art, namely when the same result is to be achieved, to apply this feature with corresponding effect to the temperature sensing  device according to independent  claim 1. WO 2019/012324A1 also discloses an antenna coupled to the PCBA; and a memory on the PCBA configured to store at least one of a maximum temperature setting and a minimum temperature setting, wherein the at least one of the maximum temperature setting and the minimum temperature setting is wirelessly received from an electronic device external to the temperature sensing device via the antenna.  (par. [0099], “The box B may serve as an external control unit, which includes a microcontroller, and a memory, which stores the thermometer data received in bursts, and ensures the communication thereof to the user. The memory may also contain desired temperature values (for example thresholds) stored by the microcontroller after reception from a user interface, for example via a USB link”).  Regarding claims 2 and 22, WO 2019/012324A1 discloses the insulating layer includes a vacuum space, an air gap, an aerogel material, a mineral wool material, or a polyurethane foam (par. 0009, In one embodiment, the end fitting…or mineral type”). Regarding claims 3 and 24, a phase change material located between the PCBA and an exterior surface of the cooking appliance, wherein the phase change material is configured to store heat from the cooking appliance.  A phase change material (PCM) configured to store heat coming from the cooking chamber, seems to be a mere alternative to the heat shield layers disclosed in WO 2019/012324A1.  It would have been obvious to one ordinary skill in the art to consider replacing an insulating layer by a PCM or use them in combination for increase protection.  Regarding claims 4 and 23, the interior wall includes a heat reflective surface facing an exterior surface of the cooking appliance.  WO 2019/012324A1 discloses the use of a heat reflective surface for mitigating the effects of heat on heat-sensitive electronics inside the housing of a temperature sensing device (par. 0008, “Preferably, the end fitting is made of ceramic…subjected to be in use”).  Regarding claims 5, 12, 14, 25, 32 and 34, WO 2019/012324A1 discloses a battery (buffer battery) to provide power to various items.  Regarding claims 6-7 and 26-27, it would have been obvious to one ordinary skill in the art aiming at rendering the temperature sensing device of WO 2019/012324A1 autonomous would consider providing embarked power generation devices.  Regarding claims 8 and 28, WO 2019/012324A1 discloses a memory on the PCBA that is configured to buffer data indicating a plurality of previously measured temperatures of the cooking chamber (par. 0099, “The box B may serve…via USB link”).  Regarding claims 9 and 29, WO 2019/012324A1 discloses an antenna coupled to the PCBA; and a memory on the PCBA and configured to store at least one cooking parameter wirelessly received from an electronic device external to the temperature sensing device via the antenna ( par. [0103], “It also contains an electromagnetic transmitter B30…assemblage temperature-wise”; par. [0104], “”electromagnetic receiver B40”).  Regarding claims 10 and 30, WO 2019/012324A1 discloses a temperature measurement probe configured to extend into the cooking chamber and including the temperature sensor, wherein at least part of the temperature measurement probe serves as an interior cooking chamber antenna that is coupled to the PCBA and is configured to receive data wirelessly from at least one food thermometer inside the cooking chamber ( par. 0127, “The box may also…reprogram them simultaneously” discloses wireless communication between the temperature measurement device (box B) and food thermometers (probe thermometers S1) inside the cooking chamber. Using  the temperature measurement probe as an interior cooking chamber antenna seems to come within the scope of the customary practice followed by persons skilled in the art.  Regarding claims 11 and 31, control circuitry on the PCBA, wherein the control circuitry is configured to send one or more cooking parameters to the at least one food thermometer inside the cooking chamber using the temperature measurement probe. WO 2019/012324A1 discloses Bluetooth communication between the temperature measurement device (box B) and food thermometers (probe thermometers S1) inside the cooking chamber. It allows exchange of all sorts of data between them.  Regarding claims 15 and 35, WO 2019/012324A1 discloses a speaker and a light (par. 0126, “The box may communicate…for setting cooking temperature”).  Regarding claims 17 and 37, control circuitry on the PCBA that is configured to identify a low fuel condition for heating the cooking chamber by comparing a plurality of temperatures of the cooking chamber measured by the temperature sensor at different times.  It would have been obvious to one ordinary skill in the art to have this supplemental feature which relates to a rather standard feature in the field of control electronics for cooking appliances in order to make it convenience and suitable for users.  Regarding claims 18, 20 and 38, WO 2019/012324A1 discloses an antenna coupled to the PCBA; and a memory on the PCBA configured to store at least one of a maximum temperature setting and a minimum temperature setting, wherein the at least one of the maximum temperature setting and the minimum temperature setting is wirelessly received from an electronic device external to the temperature sensing device via the antenna.  (par. [0099], “The box B may serve as an external control unit, which includes a microcontroller, and a memory, which stores the thermometer data received in bursts, and ensures the communication thereof to the user. The memory may also contain desired temperature values (for example thresholds) stored by the microcontroller after reception from a user interface, for example via a USB link”). Regarding claims 19 and 39, WO 2019/012324A1 discloses an antenna coupled to the PCBA; and control circuitry on the PCBA and configured to send the measured temperature of the cooking chamber to an external electronic device via the antenna ( par. 0109, “The four measurements may….operating in Bluetooth”).

    PNG
    media_image1.png
    336
    298
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    228
    582
    media_image2.png
    Greyscale


Claim(s) 13, 16, 33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/012324A1, in view of Choi et al (US 20040001334) both cited by applicant.  Regarding claims 13, 16, 33 and 36, WO 2019/012324A1 discloses substantially all features of the claimed invention except  a battery configured to provide power to the PCBA; a tilt sensor; and control circuitry on the PCBA that is configured to: determine that an orientation of a lid or door of the cooking appliance is in an open position based on an input received from the tilt sensor; and power on at least a portion of the control circuitry in response to determining that the orientation of the lid or door is in the open position. Choi discloses the use of tilt sensor measurement data for controlling the cooking appliance (par. 0046, “As such, when the tilt sensor 36 is …light source 30 illuminated”). It would have been obvious to one ordinary skill in the art to have WO2019/012324A1 the use of tilt sensor measurement data for controlling the cooking appliance as taught by Choi in order to use tilt sensor measurement data are applied to control illumination of a light within the cooking appliance.
Claim(s) 1-8, 12,14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US 2017/0138798) cited by applicant.   WO 2019/012324A1 discloses temperature sensing device (temperature probe 18”) for use with a cooking appliance (utensil 14”), the temperature sensing device comprising a temperature sensor (50”) configured to measure a temperature of a cooking chamber of the cooking appliance (14); a housing (control housing 60”) configured to be mounted on the cooking appliance (14); an insulating layer (radiant shield 130”) located inside an exterior wall of the housing (60); and a Printed Circuit Board Assembly (PCBA) (control board 54, e.g., a printed circuit board) inside the housing and coupled to the temperature sensor.  Brown does not disclose an insulating layer located outside an inside wall of the housing.  It would have been obvious to one ordinary skill in the art, namely when the same result is to be achieved, to apply this feature with corresponding effect to the temperature sensing  device according to independent  claim 1. Regarding claim 2, Brown discloses the insulating layer includes a vacuum space, an air gap, an aerogel material, a mineral wool material, or a polyurethane foam (par. 0055, “According to the illustrated embodiment, radiant heat shield 130… the present invention”).  Regarding claim 3, a phase change material located between the PCBA and an exterior surface of the cooking appliance, wherein the phase change material is configured to store heat from the cooking appliance.  A phase change material (PCM) configured to store heat coming from the cooking chamber, seems to be a mere alternative to the heat shield layers disclosed in Brown.  It would have been obvious to one ordinary skill in the art to consider replacing an insulating layer by a PCM or use them in combination for increase protection. Regarding claim 4, the interior wall includes a heat reflective surface facing an exterior surface of the cooking appliance.  Brown discloses the use of a heat reflective surface for mitigating the effects of heat on heat-sensitive electronics inside the housing of a temperature sensing device (par. 0055, “For example,  any suitable reflective barrier…housing 60””).  Regarding claims 5, 12 and 14, Brown discloses a battery (72) to provide power to the PCBA (54).  Regarding claims 6-7, It would have been obvious to one ordinary skill in the art aiming at rendering the temperature sensing device of Brown autonomous would consider providing embarked power generation devices.  Regarding claim 8, Brown discloses a memory on the PCBA that is configured to buffer data indicating a plurality of previously measured temperatures of the cooking chamber (par. 0037, “For example, controller 56…like disclosed herein”).

    PNG
    media_image3.png
    473
    786
    media_image3.png
    Greyscale

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lion et al (US 2020/0096393) discloses wireless temperature probe.  Javes et al (US 4,081,645) discloses temperature controlled microwave oven.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        October 11, 2022